4/24/2020                              Sent | jasonleevandyke@protonmail.com
            Case 4:18-cv-00247-ALM Document    162-1 Filed 04/24/20 | ProtonMail
                                                                             Page 1 of 1 PageID #: 3693


 Withdrawal of Subpoena
 Sent: Friday, April 24, 2020 3:38 PM

 From: Jason L. Van Dyke jasonleevandyke@protonmail.com

 To: legal@wordpress.com legal@wordpress.com

 CC: Jeffrey Dorrell JDorrell@hanszenlaporte.com


 To Whom It May Concern:

 I had previously tendered a subpoena to Wordpress by e-mail. The purpose of this letter is to inform you that the
 subpoena is withdrawn and there is no longer any need for you to respond to the same. The subpoena had been
 issued in Case No. 4:18-cv-247, styled Jason Lee Van Dyke vs. Thomas Christopher Retzlaff in the U.S. District
 Court in and for the Eastern District of Texas.

 Please do not hesitate to contact me if you have any questions or concerns.

 Jason L. Van Dyke
 Attorney & Counselor at Law
 PO Box 2618
 Decatur, TX 76234
 E - jasonleevandyke@protonmail.com

 cc: Jeffrey Dorrell, Attorney at Law


 Sent with ProtonMail Secure Email.




https://mail.protonmail.com/sent/8WOn7Z6e3z47gN7cFmrRtzgHS7fDYhpED14e9KYQld6Vm8f6551QNWrmkjVWB4oltmDP1s21r6JOLWO2FywL3g==   1/1
